 1 Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
   MANNING LAW, APC
 2 20062 S.W. Birch St., Suite 200
 3 Newport Beach, CA 92660
   Office: (949) 200-8755
 4 DisabilityRights@manninglawoffice.com
 5
   Attorneys for Plaintiff
 6 ROSEMARY GARCIA
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA

10
11 ROSEMARY GARCIA, an
   individual,                            Case No.: 2:19-cv-00668-WBS-EFB
12
               Plaintiff,                 OBJECTION TO ALLEGED
13
   v.                                     EVIDENCE IN SUPPORT OF
14                                        DEFENDANT'S OPPOSITION TO
                                          MOTION FOR REMAND
15 MAMMOTH HOSPITALITY
   MANAGEMENT, LLC, a Delaware
16 limited liability company; and DOES    [Concurrently filed with Plaintiff's Reply]
17 1-50 inclusive,
18            Defendants.
19
20
21
22
23
24
25
26
27
28


                             PLAINTIFF’S EVIDENTIARY OBJECTION
 1                              EVIDENTIARY OBJECTION
 2        Plaintiff submits the following Objections to Defendant Mammoth Hospitality
 3 Management, LLC's (“Defendant”) Opposition to Motion for Remand:
 4
 5 OBJECTION NO. 1
 6        "Plaintiff Rosemary Garcia’s (“Plaintiff”) counsel specializes in filing
 7        lawsuits alleging that businesses allegedly do not comply with the Americans
 8        with Disabilities Act (“ADA”) and/or California’s Unruh Act (“Unruh Act”)."
 9        Opposition at p. 2.
10 Grounds for Objection: Lack of foundation and hearsay (FRE 602 and 802);
11 relevance, speculation, and argument (FRE 402, 602, 802 and 1002); any probative
12 value is substantially outweighed by the risks of unfair prejudice, confusion of the
13 issues, or waste of time (FRE 403); and lacks authentication (FRE 901); “Serial
14 litigation is not, by itself, inherently wrong.” Johnson v. Roque, No. 1:13-cv-1628-
15 AWI-SMS, 2013 WL 6574073, at *3 (E.D. Cal. Dec. 13, 2013), adopted in full,
16 2014 WL 791521, at *1 (E.D. Cal. Feb. 25, 2014); De La Rosa v. Lewis Foods of
17 42nd Street, LLC, 124 F. Supp. 3d 290, 293 n.5 (S.D.N.Y. 2015) (stating that the
18 fact that the ADA plaintiff is a “frequent filer” who is a plaintiff in dozens of cases
19 “does not affect the Court’s analysis”); Adams v. SHRI Dwarkesh Investments, LLC,
20 No. 6:15-cv-03261-MDH, 2015 WL 6755321, at *3 (W.D. Mo. Nov. 4, 2015)
21 (“Federal appellate case law makes clear, however, that ‘tester’ status does not
22 deprive a plaintiff of standing under Title III of the ADA.”); Colorado Cross
23 Disability Coalition v. Abercrombie & Fitch Co., 765 F.3d 1205, 1211 (10th Cir.
24 2014) (“anyone who has suffered an invasion of the legal interest protected by Title
25 III may have standing, regardless of his or her motivation in encountering the
26 invasion”); id. at 1216 (“a plaintiff’s status as tester is irrelevant in determining
27 whether she has suffered an injury in fact under Title III of the ADA.”); Castle v.
28 Eurofresh, Inc., 731 F.3d 901, 912 (9th Cir. 2013) (“[T]he mere fact of

                                                1
                                PLAINTIFF’S EVIDENTIARY OBJECTION
 1 discrimination offends the dignitary interest that the statute[ is] designed to protect,
 2 regardless of whether the discrimination worked any direct economic harm to the
 3 plaintiffs.”) (Berzon, J., concurring); Houston v. Marod Supermarkets, Inc., 733
 4 F.3d 1323, 1330–40 (11th Cir. 2013) (finding the plaintiff’s tester motive behind his
 5 visit to supermarket did not foreclose standing for his claim under Title III of the
 6 ADA); id. at 1332 (“The substantive right conferred by [the ADA] statute is to be
 7 free from disability discrimination in the enjoyment of the facility, regardless of
 8 [plaintiff’s] motive for visiting the facility.”); id. (“Nothing in that statutory
 9 language precludes standing for tester plaintiffs; if anything, ‘no individual’ and
10 ‘any person’ are broad terms that necessarily encompass testers.”); Morales v.
11 Ralphs Grocery Co., No. 1:12-cv-00742-AWI-SKO, 2012 WL 6087699, at *8 (E.D.
12 Cal. Dec. 6, 2012) (“the Ninth Circuit has indicated that district courts should not
13 necessarily condemn serial ADA litigation”); CE Design Ltd. v. King Architectural
14 Metals, Inc., 637 F.3d 721, 724 (7th Cir. 2011) (“it’s not unlawful to be a
15 professional . . . plaintiff”) (Posner, J.); Bruno v. Quten Research Inst., LLC, 280
16 F.R.D. 524, 534 (C.D. Cal. 2011) (“The Court is troubled that Defendants have
17 devoted valuable pages in their Opposition to an apparent smear campaign that
18 paints Plaintiff as a ‘serial plaintiff’ because she is litigating two class actions. As
19 Plaintiff prudently notes, this Court has already held that being a serial plaintiff is
20 not a basis for finding that a plaintiff is atypical.”); Gordon v. Virtumundo, Inc., 575
21 F.3d 1040, 1056 (9th Cir. 2009) (“[T]he term ‘professional,’ as in ‘professional
22 plaintiff,’ is not a ‘dirty word,’ see Murray v. GMAC Mortgage Corp., 434 F.3d 948,
23 954 (7th Cir. 2006), and should not itself undermine one’s ability to seek redress for
24 injuries suffered . . . .”); id. at 1069 (“we accord standing to individuals who sue
25 defendants that fail to provide access to the disabled in public accommodation as
26 required by the Americans with Disabilities Act (“ADA”), even if we suspect that
27 such plaintiffs are hunting for violations just to file lawsuits.”) (Gould, J.,
28 concurring); Molski v. Evergreen Dynasty Corp., 521 F.3d 1215, 1220 (9th Cir.

                                               2
                              PLAINTIFF’S EVIDENTIARY OBJECTION
 1 2008) (“while self-interest surely drives serial access litigation in part, the reason
 2 there can be so many lawsuits about access to public accommodations is that there
 3 are so many violations of the laws that seek to assure access.”) (Berzon, J.,
 4 dissenting from denial of rehearing en banc) (emphasis in original); D’Lil v. Best
 5 Western Encina Lodge & Suites, 538 F.3d 1031, 1040 (9th Cir. 2008) (“For the
 6 ADA to yield its promise of equal access for the disabled, it may indeed be
 7 necessary and desirable for committed individuals to bring serial litigation
 8 advancing the time when public accommodations will be compliant with the ADA.”)
 9 (quoting Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1062 (9th Cir. 2007));
10 Molski v. Evergreen Dynasty Corp., 500 F.3d 1047, 1062 (9th Cir. 2007) (“For the
11 ADA to yield its promise of equal access for the disabled, it may indeed be
12 necessary and desirable for committed individuals to bring serial litigation
13 advancing the time when public accommodations will be compliant with the
14 ADA.”); Holloway v. Full Spectrum Lending, Case No. CV 06-5975 DOC (RNBx),
15 2007 WL 7698843, at *8 (C.D. Cal. June 26, 2007) (citing Murray) (“Next,
16 [defendant] argues that [plaintiff] is a “professional plaintiff” who is closely tied to
17 her lawyers. The Court agrees with the Seventh Circuit that nothing in the [federal
18 statute at issue] precludes a plaintiff from suing multiple parties that have violated
19 her rights.”) (emphasis added); Molski v. M.J. Cable, Inc., 481 F.3d 724, 733 (9th
20 Cir. 2007) (“One need not be a client or customer of a public accommodation to feel
21 the sting of its discrimination.”) (“Title III’s broad general rule contains no express
22 ‘clients or customers’ limitation . . . .”) (quoting PGA Tour v. Martin, 532 U.S. 661,
23 679 (2001)); Murray v. GMAC Mortgage Corp., 434 F.3d 948, 954 (7th Cir. 2006)
24 (“testers” “usually are praised rather than vilified”); Smith v. Pacific Properties and
25 Development Corp., 358 F.3d 1097, 1102 (9th Cir. 2004) (“[t]esters have played a
26 long and important role in fair housing enforcement”); Tandy v. City of Wichita, 380
27 F.3d 1277, 1287 (10th Cir. 2004) (finding that “testers” had standing to sue for relief
28 under Title II of the ADA); Shaver v. Independent Stave Co., 350 F.3d 716, 724 (8th

                                               3
                              PLAINTIFF’S EVIDENTIARY OBJECTION
 1 Cir. 2003) (“The district court seems to have added an additional requirement,
 2 namely, that the party asserting the claim did not purposefully seek the adverse
 3 action. Nothing in the words of the statute or in our cases, however, suggests that the
 4 conduct of the aggrieved party, other than the party’s initial protected activity, is
 5 relevant.”); id. at 724-25 (“The Courts . . . have advanced two different reasons for
 6 allowing such [tester] suits to proceed. [¶] First, the mere fact of discrimination
 7 offends the dignitary interest that the statutes are designed to protect, regardless of
 8 whether the discrimination worked any direct economic harm to the plaintiffs. . . .
 9 Congress was trying to protect a dignitary interest with the ADA. Second, tester
10 cases have been allowed to proceed on a ‘private attorney general’ theory. By giving
11 litigants an incentive to attack illegal activity . . . , Congress enlisted private
12 selfinterest in the enforcement of public policy.”) (internal citation omitted); Kyles v.
13 J.K. Guardian Sec. Servs., 222 F.3d 289, 298-99 (7th Cir. 2000) (holding that
14 employment “testers” have standing to sue under Title VII of the Civil Rights Act of
15 1964); “Such is the nature of ‘private-attorney-general’ provisions: Congress
16 perceives a wrong but finds it too costly to enforce the law it passes to address that
17 wrong.” Native American Arts, Inc. v. Peter Stone Co., U.S.A., Inc., 222 F. Supp. 3d
18 643, 647 (N.D. Ill. 2016), appeal docketed, No. 16-4278 (7th Cir. Dec. 30, 2016).
19 “[W]ith damages far outstripping the actual loss, it is not surprising that suits like
20 this are filed; private-attorney-general statutes are meant to encourage this.” Id. “The
21 fact that statutes . . . give rise to ‘cottage industries’ can’t be laid at the feet of
22 attorneys who take advantage of them.” Id. “The statute is what it is, and judges
23 must implement its rule whether or not they think it wise . . . .” Blue Cross Blue
24 Shield of Massachusetts, Inc. v. BCS Ins. Co., 671 F.3d 635, 638 (7th Cir. 2011).
25         RULING
26         Granted _____ Denied _____
27
28

                                               4
                              PLAINTIFF’S EVIDENTIARY OBJECTION
 1
 2
 3 DATED: September 16, 2019      Respectfully submitted,
                                  MANNING LAW APC
 4
 5
                                  By: /s/ Joseph R. Manning, Jr.
 6                                      Joseph R. Manning, Jr.
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        5
                        PLAINTIFF’S EVIDENTIARY OBJECTION
